Citation Nr: 0429457	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  97-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1975.

In a July 27, 1999 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for a low back disability.  The veteran appealed 
the Board's decision to the United States Court of Appeals' 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  By Order of the Court (Order) dated October 20, 
2000, the Court granted a Joint Motion for Remand and to Stay 
Further Proceedings (Joint Motion) and vacated the Board's 
July 27, 1999 decision.  The Court remanded the case to the 
Board for additional action as set forth in the Joint Motion.

In August 2001, the Board remanded this matter to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development of the record.  Subsequently, in a March 
13, 2003 decision, Board determined that new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for a low back disability, but denied 
the service connection claim on the merits.  By Order dated 
April 20, 2004, the Court granted a Joint Motion and 
partially vacated the Board's March 13, 2003 decision.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The April 20, 2004 Order which partially vacated the Board's 
March 2003 decision was based on a Joint Motion of the paries 
which cited to a lack of compliance with the August 2001 
Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Specifically, the Joint Motion stated that a April 
2002 VA examination report contained a medical opinion which 
was not supported by a detailed rationale and that the August 
2001 remand had specifically required any medical opinions to 
be supported by a detailed rationale.  Under the 
circumstances, the case must now be returned to the RO to 
ensure full compliance with the directives of the August 2001 
Board remand.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).

2.  The RO should furnish the claims file 
to the examiner who conducted the April 
2002 VA examination and request that he 
review the file and his opinion.  He 
should be asked to furnish a detailed 
rationale for his opinion regarding any 
relationship between current low back 
disability and back symptomatology 
documented in the veteran's service 
medical records.  

3.  If the examiner who conducted the 
April 2002 VA examination is not 
available, the RO should make 
arrangements for the veteran to undergo a 
VA orthopedic examination to ascertain 
the nature and etiology of any current 
low back disorder(s).  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  The 
examiner should clearly report any 
current low back disorder(s) capable of 
medical diagnosis.  As to each such 
disorder found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such disorder is related to the in-
service back symptomatology documented in 
the service medical records.  A detailed 
rationale for all opinions expressed is 
required.

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




